United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Palatine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-511
Issued: November 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 14, 2009 appellant filed a timely appeal of an October 30, 2009 decision of
the Office of Workers’ Compensation Programs denying modification of a decision denying her
claim for compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury on September 16, 2008 in the performance of duty.
FACTUAL HISTORY
On February 24, 2009 appellant, then a 52-year-old mail processor, filed a traumatic
injury claim alleging that on September 16, 2008 she pulled a muscle in her arm and sustained
pain in her arm, neck, shoulder and fingers while sweeping a stacker and changing full trays of
mail at work. She stopped work on January 12, 2009 and returned on February 20, 2009.

In an undated attending physician’s report, Dr. Percy Conrad May, an internist, noted that
appellant injured her right shoulder while lifting on the job on September 16, 2008. He stated
that he first examined her on January 12, 2009 and that she had no concurrent or preexisting
injuries. Dr. May diagnosed right shoulder tendinitis and checked a box “yes” indicating that
appellant’s condition was caused or aggravated by her employment activities.
A nurse’s September 16, 2008 note indicated that appellant was treated on September 15,
2008 and diagnosed with right arm pain. It listed September 14, 2008 as the date of injury and
advised that appellant could return to work on September 15, 2008 with restrictions.
On March 18, 2009 the Office advised appellant of the factual and medical evidence
necessary to establish her claim and allowed her 30 days to submit such evidence.
In an April 21, 2009 decision, the Office denied appellant’s claim finding that, although
the claimed incident occurred, there was no medical evidence with a diagnosis that could be
connected to the event.
Appellant requested reconsideration on June 8 and October 1, 2009. She asserted that the
Office offered to extend the deadline for her to submit evidence, but that her claim was denied
before she submitted anything. In a September 15, 2008 hospital report, Dr. Harlan Krinsky, a
Board-certified internist, who noted appellant’s complaint of neck and right arm pain beginning
the morning of September 14, 2009. He diagnosed right arm pain. A September 15, 2008
treatment note from a medical assistant noted appellant’s complaint of neck and right arm pain
that began on Sunday.1 The medical assistant indicated no obvious injury, but that the pain
became progressively worse when appellant fed mail into a machine. The medical assistant
checked a box “yes” indicating that this was a work-related injury.
In an April 10, 2009 report, Dr. May noted appellant’s report of a job injury that occurred
while working on September 16, 2008. Since that time appellant complained of severe neck and
shoulder pain. Dr. May diagnosed cervical radiculopathy. He opined that appellant’s
symptomatology and physical findings coincided with the September 16, 2008 work incident.
Work status forms from Dr. May dated February 16 and March 23, 2009 indicated that appellant
could work light duty.
In a June 10, 2008 hospital report, Dr. Suheal Habiba, Board-certified in family medicine,
noted that appellant twisted her right wrist that morning at work. He diagnosed right wrist
sprain. A hospital report of the same date with an illegible signature noted appellant’s report of
twisting her right arm while using trays at work on June 10, 2008. In a June 26, 2008 report,
Dr. Saritha Vankana, a Board-certified internist, noted that appellant had right arm pain and
advised that she return to work with restrictions. His work status notes of June 17 and
September 17, 2008 indicated that appellant was unable to work due to pain of the right arm,
neck and back. The September 17, 2008 note stated that appellant was unable to work since
September 16, 2008.

1

September 15, 2008 fell on a Monday. The Sunday referred to would be September 14, 2008.

2

Appellant also submitted treatment records from an unidentified healthcare provider
dated May 20 to September 17, 2008. A June 17, 2008 record indicated that appellant’s right
arm was still hurting and that she also had neck and right shoulder pain. A September 17, 2008
report noted right shoulder and right arm pain since September 14, 2008 and that appellant had
been hurt at work. It noted that appellant worked on September 15, 2008 but left early and was
unable to return to work. It also diagnosed shoulder and upper back pain. A partial report dated
June 12, 2008 noted that appellant sprained her right arm at work lifting a heavy crate two days
prior. Appellant also submitted November 26 and December 21, 2002 reports from Dr. Agapito
Pangan, a family physician, who stated that she had a brief period of disability due to neck and
right shoulder pain. Dr. Pangan noted that appellant’s history of injury consisted of right
shoulder swelling and discomfort from an August 19, 2002 work injury.
In an October 30, 2009 decision, the Office denied modification of its April 21, 2009
decision finding the medical evidence was insufficient to establish that appellant’s claimed
conditions were causally related to the September 16, 2008 work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim, including the fact that the individual is
an “employee of the United States” within the meaning of the Act; that the claim was filed
within the applicable time limitation; that an injury was sustained while in the performance of
duty as alleged and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury. These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a “fact of injury” has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged. Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.4
An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury while in the performance of duty. However, the
employee’s statements must be consistent with the surrounding facts and circumstances and his
or her subsequent course of action. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury and failure to obtain medical treatment may cast doubt on an employee’s statements in
determining whether he or she has established a prima facie claim for compensation. However,
2

5 U.S.C. §§ 8101-8193.

3

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

4

Barbara R. Middleton, 56 ECAB 634 (2005).

3

an employee’s statement alleging that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong and persuasive evidence.5
ANALYSIS
The record reflects that appellant is a mail processor who claimed injury to her arm, neck,
shoulder and fingers after sweeping a stacker and changing trays of mail on September 16, 2008.
The Office found that the claimed incident occurred. The Board finds, however, that appellant
did not meet her burden of proof to establish that the traumatic incident on September 16, 2008
occurred as alleged.
Appellant stated that on September 16, 2008 she injured her arm, neck and shoulder after
sweeping a stacker and changing trays of mail. However, she did not file her claim until
February 24, 2009, approximately five months after the date of the incident, without any
explanation for her delay in filing. Appellant failed to describe how the actions or incidents on
September 16, 2008 contributed to her claimed condition as she provided only a general
description of her activities on that date. She provided no confirmation of the alleged incident by
statements of witnesses, coworkers or supervisors. Appellant also did not stop work on
September 16, 2008, but continued working until January 12, 2009. As noted, circumstances
such as late notification of injury, lack of confirmation of injury, continuing to work without
apparent difficulty following the alleged injury and failure to obtain medical treatment may cast
doubt on appellant’s claim.
The evidence of record also contains inconsistencies that cast doubt as to the date of the
alleged work incident. Reports dated September 15, 2008 from Dr. Krinksy and a medical
assistant indicated that appellant experienced neck and right arm pain beginning
September 14, 2008. A September 16, 2008 nurse’s report and a September 17, 2008 treatment
note indicated that appellant developed right arm pain due to a work incident on
September 14, 2008. However, the date of incident listed in these reports conflict with
appellant’s claim of September 16, 2008 the reports of Dr. May, who indicated that she injured
her right shoulder and neck in a September 16, 2008 work incident. As noted, an employee’s
statement must be consistent with the surrounding facts and circumstances in order to establish a
prima facie claim for compensation.6
The medical evidence provides different accounts of appellant’s history of right arm and
neck conditions. In an undated attending physician’s report, Dr. May indicated that appellant
had no preexisting right arm condition. However, Dr. Habiba’s June 10, 2008 report noted that
she twisted her right wrist at work that morning. This prior right arm injury was further
corroborated by treatment notes dated June 12 and 17, 2008 indicating right arm and neck pain
due to lifting a heavy crate at work on June 10, 2008. Furthermore, Dr. Pangan’s reports dated
November 26 and December 21, 2002 indicate that appellant had a right shoulder and neck
condition due to an August 12, 2002 work incident.

5

M.H., 59 ECAB 461 (2008); Louise F. Garnett, 47 ECAB 639 (1996).

6

See Thomas L. Agee, 56 ECAB 465 (2005).

4

The Board finds that the evidence does not provide a consistent history of when the
claimed incident occurred. There is conflicting evidence regarding whether it happened on
September 16, 2008 or September 14, 2008. In view of this and appellant’s delay in filing her
claim, the Board finds that there are such inconsistencies that cast serious doubt on the validity
of the claim.7 Therefore, appellant has not met her burden of proof in establishing that the
September 16, 2008 incident occurred as alleged.8
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury on September 16, 2008 in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the October 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: November 19, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

S.P., supra note 3 (an employee has not met his or her burden of proof of establishing the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim).
8

As appellant did not establish that the employment incident occurred at the time, place and manner alleged, the
Board need not further consider the medical evidence.

5

